NONPRECEDENTIAL DISPOSITION
                                 To be cited only in accordance with
                                         Fed. R. App. P. 32.1



                     United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                    Submitted December 7, 2009∗
                                     Decided December 14, 2009


                                                Before

                                FRANK H. EASTERBROOK , Chief Judge

                                JOHN L. C OFFEY, Circuit Judge

                                JOEL M. FLAUM , Circuit Judge


    No. 09-3213                                                     Appeal from the United
                                                                    States District Court for the
    UNITED STATES OF AMERICA,                                       Southern District of Illinois.
        Plaintiff-Appellee,
                                                                    No. 99 CR 40026-JPG
                v.                                                  J. Phil Gilbert, Judge.

    WILLIAM L. C URTIS,
        Defendant-Appellant.


                                                  Order

         William Curtis is serving a sentence of 327 months’ imprisonment for crack-
    cocaine offenses. That is the upper limit of his original Guidelines range of 262 to 327
    months. After the Sentencing Commission reduced the ranges for crack offenses, and
    made those changes retroactive, Curtis asked the district judge to lower his sentence
    under 18 U.S.C. §3582(c)(2). The district court concluded that Curtis is eligible for a
    reduction and that his new range is 240 to 262 months. (The lower bound reflects a
    statutory minimum sentence.)


∗ This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
App. P. 34(a); Cir. R. 34(f).
No. 09-3213                                                                  Page 2



      The judge concluded that Curtis is not an appropriate beneficiary of the changes.
 The judge stated when sentencing Curtis that he would have ordered him to serve
 more than 327 months had he been allowed to do so, indeed that his crime and
 criminal history, combined with his reckless endangerment of officers and civilians
 when trying to escape, justified a sentence of life imprisonment. But the statutory
 maximum for his crime is 30 years, and until United States v. Booker, 543 U.S. 220
 (2005), judges were obliged to follow the Commission’s prescriptions. Considering all
 developments since the Curtis’s sentencing, including Booker as well as the new
 Guideline range, the judge stated that he now thinks that 327 months is the right
 sentence.

       Counsel has filed a motion to withdraw from the appeal and submitted a brief
 that complies with Anders v. California, 386 U.S. 738 (1967). Curtis was invited to
 respond, see Circuit Rule 51(b), and did so.

      Counsel observes that §3582(c)(2) gives a judge discretion to reduce a sentence
 but does not compel the judge to use that authority. See United States v. Young, 555
 F.3d 611, 614 (7th Cir. 2009). Curtis responds that, by leaving his sentence in place, the
 judge has disregarded the Sentencing Commission’s decision to reduce the ratio
 between crack and powder cocaine. But the judge did not “disregard” that decision.
 He found Curtis eligible for a reduction and recognized that the Commission favors
 240 to 262 months. The judge well understood that a sentence of 327 months
 substantially exceeds the Commission’s recommendation. The judge also explained
 why he thinks 327 months appropriate for Curtis’s total conduct. The statute gives
 discretion to the district judge rather than the court of appeals. We do not see any
 non-frivolous argument that the sentencing judge’s discretion has been abused.

      Curtis wanted the district court to recalculate his range by deleting a two-level
 enhancement for obstruction of justice that had been one contributor to the original
 sentence. Curtis maintains that his high-speed flight from police, which ended in a
 crash, should not have been treated as obstruction. Section §3582(c)(2), however,
 permits a district judge to implement retroactive changes adopted by the Sentencing
 Commission; it does not require (or even permit) the district judge to start from
 scratch and reopen issues that could have been raised on appeal following the original
 sentencing. The Commission has not made any retroactive change to the Guidelines
 that deal with obstructing justice. There is accordingly no appellate issue concerning
 the district court’s conclusion that Curtis’s revised range is 240 to 262 months’
 imprisonment.

      Counsel’s motion to withdraw is granted, and the appeal is dismissed as
 frivolous.